DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. (US PG. Pub. 2015/0062915).

Regarding claim 17 – Hussell teaches a flexible multilayer construction (figs. 4-8C [paragraph 0049 & claim 19] Hussell states, “substrate 210…a substrate comprises providing a ceramic substrate, a metallic substrate, a metal core printed circuit board, a flexible substrate,”) for mounting a light emitting semiconductor device (LESD) (fig. 6D, 104 [paragraph 0029] Hussell states, “at least two light emitting diode (LED) devices 104”; LEDs are considered semiconductor devices), comprising: a flexible dielectric substrate (210; discussed in paragraph 0049 and claim 19 above) comprising opposing top and bottom major surfaces and an LESD mounting region (region shown having the LESD 104 thereon) on the top (208 [paragraph 0048] Hussell states, “pads 206, 208”) and second pads (206) disposed in the LESD mounting region for electrically connecting to corresponding electrically conductive first (fig. 8C, 812 [paragraph 0035] Hussell states, “Electrical contacts can comprise an anode conductive pad 812 and a cathode conductive pad 814”) and second (814) terminals of an LESD (104) received in the LESD mounting region (claimed structure shown in figure 6D), the first (208) and second (206) pads defining a groove (figs. 4 and 8C, G and 816 [paragraph 0031 & 0035] Hussell states, “gap G…gap 816”; figure 6D shows the gap 816 and gap G being aligned) therebetween having a maximum width less than 250 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”) and a maximum depth d (figure 1C shows the depth d being the thickness of the pads 206 & 208); and an electrically insulative reflective material (fig. 6D, 214 [paragraph 0054] Hussell states, “electrically non-conductive reflective layer 214”) at least partially filling the groove to a maximum thickness greater than 0.7d and less than 1.2d ([paragraph 0054] Hussell states, “the electrically non-conductive reflective layer 214 can have a height that is lower than or equal to the height of the conductive traces or pads, as shown in FIG. 3D. Alternatively, in some aspects, the electrically non-conductive reflective layer 214 can have a height that's higher than the height of the conductive traces or pads”; “equal to the height” gives a d=1) and a maximum width less than 270 microns (the gap G/16 is given to be 75 microns or less; figure 6D shows the non-conductive reflective layer 214 filling the gap G/16 and therefore has a width less than 270 microns within the groove G/16).

 	However in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “an electrically insulative reflective material being within a groove that has a width and depth”, does not depend on its method of production, i.e. “configured to provide capillary movement”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 22 — Hussell teaches the flexible multilayer construction of claim 17, wherein the reflective material (fig. 6B, 214 [paragraph 0054] Hussell states, “electrically non-conductive reflective layer 214”) at least partially fills (see fig. 6B) the groove (figs. 4 and 8C, G and 816 [paragraph 0031 & 0035] Hussell states, “gap G…gap 816”; figure 6D shows the gap 816 and gap G being aligned) but fails to explicitly teach wherein the reflective material at least partially fills the groove by capillary action.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the reflective material at least partially fills the groove”, does not depend on its method of production, i.e. “capillary action’. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claims 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. (US PG. Pub. 2015/0062915) in view of Kasper et al. (US PG. Pub. 2014/0233241).

Regarding claim 17 – Hussell teaches a flexible multilayer construction (figs. 4-8C [paragraph 0049 & claim 19] Hussell states, “substrate 210…a substrate comprises providing a ceramic substrate, a metallic substrate, a metal core printed circuit board, a flexible substrate,”) for mounting a light emitting semiconductor device (LESD) (fig. 6D, 104 [paragraph 0029] Hussell states, “at least two light emitting diode (LED) devices 104”; LEDs are considered semiconductor devices), comprising: a flexible dielectric substrate (210; discussed in paragraph 0049 and claim 19 above) comprising opposing top and bottom major surfaces and an LESD mounting region (region shown having the LESD 104 thereon) on the top major surface; electrically conductive spaced apart first (208 [paragraph 0048] Hussell states, “pads 206, 208”) and second pads (206) disposed in the LESD mounting region for electrically connecting to corresponding electrically conductive first (fig. 8C, 812 [paragraph 0035] Hussell states, “Electrical contacts can comprise an anode conductive pad 812 and a cathode conductive pad 814”) and second (814) terminals of an LESD (104) received in the LESD mounting region (claimed structure shown in figure 6D), the first (208) and second (206) pads defining a groove (figs. 4 and 8C, G and 816 [paragraph 0031 & 0035] Hussell states, “gap G…gap 816”; figure 6D shows the gap 816 and gap G being aligned) therebetween having a maximum width less than 250 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”) and a maximum depth d (figure 1C shows the depth d being the thickness of the pads 206 & 208); and an electrically insulative reflective material (fig. 6D, 214 [paragraph 0054] Hussell states, “electrically non-conductive reflective layer 214”) at least partially filling the groove to a maximum thickness greater than 0.7d and less than 1.2d ([paragraph 0054] Hussell states, “the electrically non-conductive reflective layer 214 can have a height that is lower than or equal to the height of the conductive traces or pads, as shown in FIG. 3D. Alternatively, in some aspects, the electrically non-conductive reflective layer 214 can have a height that's higher than the height of the conductive traces or pads”; “equal to the height” gives a d=1) and a maximum width less than 270 microns (the gap G/16 is given to be 75 microns or less; figure 6D shows the non-conductive reflective layer 214 filling the gap G/16 and therefore has a width less than 270 microns within the groove G/16).
 	Hussell does not teach wherein the maximum width and the maximum depth of the groove are configured to provide capillary movement of the electrically insulative reflective material within the groove.
 	Kasper teaches a circuit board (fig. 13, 5 [paragraph 0048] Kasper states, “circuit board parts 6 and 5”) having a light emitting semiconductor device (LESD) (12 [paragraph 0050] Kasper states, “photodiode 12”) and a groove (groove that has encapsulation 13” therein) wherein the maximum width and the maximum depth of the groove (dimensions of the groove having encapsulation 13” therein) are configured to provide capillary movement ([paragraph 0059] Kasper states, “the optical waveguide 11' and a modified encapsulation 13'' of the photodiode 12 may consist of the same material and be applied in one single process step, for instance, by means of a dispenser, ink jet or capillary method”) of the electrically insulative material (13’’) within the groove (claimed structure shown in figure 13).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction for mounting a light emitting semiconductor device having a groove with an electrically insulative reflective material therein as taught by Hussell with the dimensions of the groove being configured to provide capillary movement of the electrically insulative material within the groove as taught by Kasper because this capillary movement will fill the groove with the insulative reflective material without any additional steps/devices and will also prevent gaps/bubbles from forming between the surface of the groove and the insulative reflective material.

Regarding claim 18 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, wherein the maximum width of the groove (Hussell; figs. 4 & 8C; G and 816) is less than 100 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”).

(Hussell; fig. 4, width of G) of the groove (G) is w and the maximum width of the filled reflective material (214 shown between pads 206 & 208) is less than 1.1w (figure 6D shows the reflective material 214 filling the groove along its with and therefore w=1).

Regarding claim 22 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, wherein the reflective material (Kasper; fig. 13, 13’’) at least partially fills the groove by capillary action ([paragraph 0059] Kasper states, “the optical waveguide 11' and a modified encapsulation 13'' of the photodiode 12 may consist of the same material and be applied in one single process step, for instance, by means of a dispenser, ink jet or capillary method”).

Claims 19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. in view of Kasper et al. as applied to claim 17 above, and further in view of Jagt et al. (US PG. Pub. 2014/0001497).

Regarding claim 19 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, but fails to teach wherein d is in a range from 10 microns to 70 microns
 	Jagt teaches a depth d (fig. 5, depth shown between pads 106 and 108) of a groove (see groove between pads 106 and 108) wherein d is in a range from 10 microns to 70 microns ([paragraph 0012] Jagt states, “the gold is typically applied as a thin layer of sub-micron to a few micron thickness for cost saving, and is typically covering a cheaper thick copper layer, e.g. 10 to 100 micron thick. An intermediate adhesion layer between both layers may be present, such as nickel to bond gold to copper”; the depth will be equivalent to the thickness of the pads). 
  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove having a specific depth d filled with a reflective material as taught by Hussell in view of Kasper with depth d being in a range from 10 microns to 70 microns as taught by Jagt because Jagt states regarding this structural arrangement of the groove, depth and reflective material, “A thicker layer typically leads to a higher reflectance” [paragraph 0034]. Controlling the depth allows for a thicker reflective material layer which increases the reflectance. 

Regarding claim 23 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, but fails to teach having an average optical transmittance of less than 25% in a visible range of the spectrum at a location on the filled reflective material inside lateral edges of the groove. 
 	Jagt teaches having an average optical transmittance of less than 25% in a visible range of the spectrum ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”; given that the reflectance is 90% the transmittance will be less than 25%) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell in view of Kasper with the average optical transmittance of less than 25% in a visible range of the spectrum at the groove having the reflective material as taught by Jagt because Jagt states, “The reflective coating is advantageous for enhancing the light-output of the LED package reducing light losses in the parts covered by the reflector. Also, as many light applications are prone to send at least part of the emitted light flux back to the LED packages, an improved reflectance of the packages also enhances the efficiency of the light system” [paragraph 0004].

Regarding claim 24 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, but fails to teach having an average optical reflectance of greater than 70% in a visible range of the spectrum at a location on the filled reflective material inside lateral edges of the groove.
 		Jagt teaches having an average optical reflectance of greater than 70% in a visible range of the spectrum ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell in view of Kasper with the average optical reflectance of greater than 70% in a visible range of the spectrum at the groove having the reflective material as taught by Jagt because Jagt states, “The reflective coating is advantageous for enhancing the light-output of the LED package reducing light losses in the parts covered by the reflector. Also, as many light applications are prone to send at least part of the emitted light flux back to the LED packages, an improved reflectance of the packages also enhances the efficiency of the light system” [paragraph 0004].

Regarding claim 25 – Hussell in view of Kasper teach the flexible multilayer construction of claim 17, but fails to teach having an average optical reflectance of greater than 80% in a visible range of the spectrum at a location on the filled reflective material inside lateral edges of the groove.
 		Jagt teaches having an average optical reflectance of greater than 80% in a visible range of the spectrum ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell in view of Kasper with the average optical reflectance of greater than 80% in a visible range of the spectrum at the groove having the reflective material as taught by Jagt because Jagt states, “The reflective coating is advantageous for enhancing the light-output of the LED package reducing light losses in the parts covered by the reflector. Also, as many light applications are prone to send at least part of the emitted light flux back to the LED packages, an improved reflectance of the packages also enhances the efficiency of the light system” [paragraph 0004].

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 

 	Examiner disagrees. The “capillary movement” effect is a function and/or method of a given material when in contact with a specific structure.  Hussell et al. teaches the final structure of the device claimed in claim 17. How the electrically insulative reflective material enters and fills the groove is not a structural feature and is not given significant patentable weight within the device claim. Although the Examiner relies on a product by process rationale the “capillary movement” also falls under a functional language rationale discussed below. 
 	The claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “capillary movement” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Inayoshi et al. (US PG. Pub. 2019/0101269) discloses a light-emitting device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847